     Case 2:19-cv-04267-CBM-MRW Document 1 Filed 05/16/19 Page 1 of 21 Page ID #:1




 1    Richard S. Busch (SBN 319881)
      E-Mail: rbusch@kingballow.com
 2    KING & BALLOW
      1999 Avenue of the Stars, Suite 1100
 3    Century City, CA 90067
      Telephone: (424) 253-1255
 4    Facsimile: (888) 688-0482
 5    Attorney for Plaintiffs
 6

 7                         UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9      Andrew Guerrero; Stephen Brackett;         Case No.: 2:19-cv-4267
        James Laurie; Mackenzie Roberts;           __________________
10      Jesse Walker; Kenneth Ortiz; Flobots
        Music LLC d/b/a Flobots Music
11      Publishing,                                COMPLAINT FOR COPYRIGHT
                                                   INFRINGEMENT
12
                            PLAINTIFFS,
13                                                 DEMAND FOR JURY TRIAL
        vs.
14
                                                   Complaint Filed:
15      Logan Paul and Maverick Media,
16
                            DEFENDANTS.
17

18

19

20

21

22

23

24

25

26

27

28
                                               1
                          COMPLAINT FOR COPYRIGHT INFRINGMENT
     Case 2:19-cv-04267-CBM-MRW Document 1 Filed 05/16/19 Page 2 of 21 Page ID #:2




 1                                      JURISDICTION
 2          1.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 as
 3    the action arises under the original and exclusive jurisdiction of the federal court
 4    and 28 U.S.C. § 1338(a) as the controversy arises under the Copyright Act of 1976
 5    (17 U.S.C. § 101 et seq.).
 6          2.     This Court has personal jurisdiction over Defendants as discussed fully
 7    herein.
 8          3.     This Court has general personal jurisdiction over Defendant Logan
 9    Paul (“Defendant Logan Paul” or “Logan Paul”) because upon information and
10    belief, he is a resident of the State of California and this Judicial District, owns
11    property in this Judicial District, and has other substantial contacts with the State of
12    California and with this Judicial District specifically.
13          4.     This Court has specific personal jurisdiction over Logan Paul because
14    this suit arises out of or relates to his contacts with the State of California and this
15    Judicial District. Upon information and belief, Defendant Logan Paul wrote the
16    Infringing Musical Composition “No Handlebars” (the “Infringing Composition”
17    or “No Handlebars”) in the State of California and produced the music video of the
18    Infringing Composition in the State of California. The sound recording of the
19    Infringing Composition is referred to herein as the “Infringing Sound Recording.”
20    Upon information and belief, the Infringing Sound Recording was also recorded in
21    whole or in part in California. The Infringing Composition and Infringing Sound
22    Recording are collectively referred to herein as the “Infringing Works.” Logan Paul
23    has offered or authorized the licensing, distribution, and sale of the Infringing
24    Works to residents of California and to California companies and within this
25    Judicial District. Defendant Logan Paul and Defendant Maverick Media
26    (“Defendant Maverick or “Maverick”) are in fact practical partners with respect to
27    their work on and actions related to the Infringing Works.
28
                                                 2
                          COMPLAINT FOR COPYRIGHT INFRINGMENT
     Case 2:19-cv-04267-CBM-MRW Document 1 Filed 05/16/19 Page 3 of 21 Page ID #:3




 1          5.     This Court has general personal jurisdiction over Defendant Maverick
 2    because it has continuous and systematic contacts with California as to make it
 3    essentially at home. Specifically, Maverick is a corporation incorporated under the
 4    laws of California with a California Corporate Number of C3696752. Maverick is
 5    registered in the State of California with a physical address of 450 North Roxbury
 6    Drive, 8th Floor, Beverly Hills, CA 90210. Maverick may be served through its
 7    designated agent Duncan Hedges at 450 North Roxbury Drive, 8th Floor, Beverly
 8    Hills, CA 90210.
 9          6.     This Court has specific personal jurisdiction over Defendant Maverick
10    because this suit arises out of or relates to Defendant Maverick’s contacts with the
11    state of California, which include: (1) Maverick has a contractual relationship with
12    Logan Paul, upon information and belief a California citizen, under which Maverick
13    received income and its interest in the Infringing Works; (2) Maverick is engaged
14    in conduct within the State of California and in this Judicial District, specifically
15    Maverick knowingly and intentionally distributed the Infringing Works, or
16    authorized the distribution to California companies, including the licensing of the
17    Infringing Works for digital download and streaming, among other things; (3)
18    Maverick’s conduct causes injury to, and is directed at, Plaintiffs and their
19    intellectual property within the United States and the State of California; (4)
20    Maverick benefited substantially from the sale and exploitation of the Infringing
21    Works to residents of California and to California companies, including within this
22    Judicial District; (5) Maverick is, at a minimum, constructively aware of its
23    continuous and substantial commercial interactions with California residents; (6)
24    Maverick actively participated in and/or authorized the unlawful manufacture of the
25    Infringing Works in California and to California companies; and (7) Maverick
26    advertised the Infringing Works to California residents and California companies.
27

28
                                               3
                         COMPLAINT FOR COPYRIGHT INFRINGMENT
     Case 2:19-cv-04267-CBM-MRW Document 1 Filed 05/16/19 Page 4 of 21 Page ID #:4




 1    Defendant Logan Paul and Defendant Maverick are in fact practical partners with
 2    respect to their work on and actions related to the Infringing Works.
 3          7.     Defendants facilitated the infringing acts occurring in the United States,
 4    specifically in California. Upon information and belief, Logan Paul lives in Los
 5    Angeles, California and Maverick has a physical address in California. Defendants
 6    actively participated in a coordinated plan to produce and distribute the Infringing
 7    Works throughout the United States, including California.
 8          8.     Defendants, individually and collectively, have generated substantial
 9    revenue from exploitation of the Infringing Works in California, and have engaged
10    in a coordinated marketing and advertising campaign related to the Infringing
11    Works.
12          9.     Furthermore, given Defendants’ willful and knowing exploitation of
13    the Infringing Works in California, each could certainly reasonably anticipate being
14    haled into a court in the United States, specifically the State of California. Thus,
15    jurisdiction could be exercised constitutionally by this Court pursuant to FED. R.
16    CIV. P. 4(k)(1)(A) and California’s long-arm statute CAL. CODE CIV. PROC. § 410.10.
17                                          VENUE
18          10.    Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) as a substantial
19    part of the events giving rise to the claim occurred in this Judicial District. Venue
20    is proper pursuant to 28 U.S.C. § 1391(b)(1) and 28 U.S.C. § 1400 as at least one
21    of the Defendants reside or may be found in this Judicial District and is subject to
22    personal jurisdiction.
23          11.    This case is properly filed in the Central District, as a substantial part
24    of events giving rise to this case occurred in the Central District of California.
25                                     INTRODUCTION
26          12.    Plaintiffs hereby complain and allege against Defendants Logan Paul
27    and Maverick (collectively, “Defendants”) as follows:
28
                                                4
                          COMPLAINT FOR COPYRIGHT INFRINGMENT
     Case 2:19-cv-04267-CBM-MRW Document 1 Filed 05/16/19 Page 5 of 21 Page ID #:5




 1          13.    This is a claim for willful copyright infringement of Plaintiffs’ original,
 2    copyrighted musical composition entitled “Handlebars” (“Handlebars” or “Original
 3    Work”). A United States copyright for the musical composition of the “Original
 4    Work” was duly registered with the United States Copyright Office on August 31,
 5    2018 bearing Registration Number PA0002164301. The copyright in the Original
 6    Work is owned by Andrew Guerrero (“Guerrero”), Stephen Brackett (“Brackett”),
 7    James Laurie (“Laurie”), Mackenzie Roberts (“Roberts”), Jesse Walker (“Walker”),
 8    and Kenneth Ortiz (“Ortiz”), collectively and p/k/a “Flobots;” and Flobots Music
 9    LLC, also d/b/a Flobots Music Publishing (hereinafter, collectively “Flobots” or
10    “Plaintiffs”).
11          14.    The Defendants are the credited writers, performers, publishers, and/or
12    administrators of the Infringing Works for “No Handlebars” which, as set more
13    fully herein, deliberately copied “Handlebars.” Defendants are in fact practical
14    partners with respect to their work on and actions related to the Infringing Works.
15          15.        Defendants copied the Original Work without a license or consent and
16    have exploited the subsequent Infringing Works to their collective benefit without
17    regard to Plaintiffs’ rights and to Plaintiffs’ detriment. The Infringing Works
18    directly misappropriate quantitively and qualitatively important portions of
19    Plaintiffs’ Original Work in a manner that is easily recognizable to the ordinary
20    observer. The Infringing Works are substantially similar to the Original Work as
21    discussed fully below. Indeed, the copying herein permeates throughout the
22    Infringing Works and goes to the essence of both works.
23                                           PARTIES
24          16.    Plaintiff Guerrero, an individual, is a resident of Colorado. Guerrero is
25    a producer, songwriter, and musician. Guerrero is a co-founder of Flobots. Guerrero
26    is a co-writer of the Original Work.
27

28
                                                 5
                            COMPLAINT FOR COPYRIGHT INFRINGMENT
     Case 2:19-cv-04267-CBM-MRW Document 1 Filed 05/16/19 Page 6 of 21 Page ID #:6




 1          17.    Plaintiff Brackett, an individual, is a resident of Colorado. Brackett is
 2    a musician, songwriter, singer, and rapper. Brackett is a co-founder of Flobots.
 3    Brackett is a co-writer of the Original Work.
 4          18.    Plaintiff Laurie, an individual, is a resident of Colorado. Laurie is a
 5    musician, songwriter, singer, and rapper. Laurie is the founder of Flobots. Laurie
 6    is a co-writer of the Original Work.
 7          19.    Plaintiff Roberts, an individual, is a resident of Colorado. Roberts is a
 8    classically trained violist for Flobots. Roberts is a co-writer of the Original Work.
 9          20.    Plaintiff Walker, an individual, is a resident of Colorado. Walker is a
10    co-writer of the Original Work.
11          21.    Plaintiff Ortiz, an individual, is a resident of Colorado. Ortiz is a singer,
12    songwriter, engineer, and drummer. Ortiz is a co-writer of the Original Work.
13          22.    Plaintiff Flobots Music, LLC is a Limited Liability Company
14    organized under the laws of the State of Colorado, with its principal office address
15    at 4526 Osceola Street, Denver, Colorado 80212 and principal mailing address of
16    901 A Street, San Rafael, California 94901. Plaintiff Ortiz is the registered agent
17    of Flobots Music, LLC.
18          23.    Flobots have an extensive history of working in California, including
19    touring, appearances on television, and other continuous work in California.
20          24.    Defendant, Logan Paul, an individual, upon information and belief is
21    a resident of the State of California. Logan Paul is the singer-songwriter and
22    producer of the Infringing Works.
23          25.    Defendant Maverick is a Delaware Limited Liability Company
24    registered in the State of California with its principal place business at 450 North
25    Roxbury Drive, 8th Floor, Beverly Hills, California 90210. Upon information and
26    belief, Maverick is Logan Paul’s publisher and serves as the administrator and/or
27

28
                                                 6
                         COMPLAINT FOR COPYRIGHT INFRINGMENT
     Case 2:19-cv-04267-CBM-MRW Document 1 Filed 05/16/19 Page 7 of 21 Page ID #:7




 1    music publisher for the Infringing Works. Upon information and belief, Maverick
 2    has exploited the Infringing Works and collects royalties for the Infringing Works.
 3                               STATEMENT OF FACTS
 4                     Background of Flobots and the Original Work
 5          26.    Plaintiff Laurie founded Flobots, a hip hop and rock band, in 2005 in
 6    Denver, Colorado. Flobots’ music has been featured on television shows such as
 7    Last Call with Carson Daly, The Tonight Show with Jay Leno, and Late Night With
 8    Conan O’Brien.
 9          27.    Flobots have released four studio albums and one EP, including
10    “Flobots Present…Platypus” in 2005, “Fight With Tools” in 2008, “Survival Story”
11    in 2010, “The Circle in Square” in 2012, and “No Enemies” in 2017.
12          28.    Flobots have had several hit singles, including the Original Work at
13    issue, “Handlebars” released in 2008; “Rise” released in 2008; “White Flag Warrior”
14    released in 2010; “The Circle in the Square” released in 2012; and “Rattle the Cage”
15    released in 2016.
16          29.    Flobots are well known throughout the United States. Flobots have
17    over 195,000 followers on Facebook, @Flobots on Twitter has over 22,000
18    followers, flobotsmusic has over 8,000 followers on Instagram, and Flobots have
19    113,794 subscribers on Spotify.
20          30.    Flobots have a national and international exposure with its music
21    offered through digital providers such as Spotify, Apple Music, YouTube, and
22    Amazon.
23          31.    Flobots have an extensive history of concerts and tours starting as early
24    as 2008 until the present including but not limited to, a performance at Bumbershoot
25    Music and Arts Festival in Seattle, Washington on September 1, 2008; a
26    performance at the Roundhouse in London, United Kingdom on March 6, 2009; a
27    performance at Jamboree in Tinley Park, Illinois on June 5, 2010; a performance at
28
                                                7
                          COMPLAINT FOR COPYRIGHT INFRINGMENT
     Case 2:19-cv-04267-CBM-MRW Document 1 Filed 05/16/19 Page 8 of 21 Page ID #:8




 1    1st Bank Center in Broomfield, Colorado on December 6, 2011; a performance at
 2    the Ace of Spades in Sacramento, California on September 18, 2012; a performance
 3    at Kilby Court in Salt Lake City on May 15, 2013; a performance at the Common
 4    Ground Music Festival in Lansing, Michigan on July 9, 2014; a performance at
 5    Cabooze in Minneapolis, Minnesota on November 3, 2016; a performance at
 6    Wichita Riverfest in Wichita, Kansas on June 9, 2017; a performance at Rex Theater
 7    in Pittsburgh, Pennsylvania on January 23, 2018; and an upcoming performance at
 8    Rock the Block in Cheyenne, Wyoming on June 22, 2019.
 9          32.    The Original Work was written and recorded in 2005. It was originally
10    recorded on the EP Flobots Present…Patypus. The Original Work was rereleased
11    on May 20, 2008 on the album Fight With Tools.
12          33.    The lyrics of the Original Work were inspired when Plaintiff Laurie
13    was riding a bike home from work with his hands in the air. Plaintiff Laurie had
14    just learned how to ride a bike without the use of his hands and experienced a
15    sensational moment of triumph. Plaintiff Laurie stated that the song is about “the
16    idea that we have so much incredible potential as human beings to be destructive or
17    to be creative.” It is the contrast between these “little moments of creativity, these
18    bursts of innovation,” and the way these ideas are put to use “to oppress and destroy
19    people” that the singer feels is “beautiful and tragic at the same time.”
20                 Background of Defendants and the Infringing Works
21          34.    Defendant Paul and Maverick either performed, wrote, produced,
22    published, administrated, distributed, and/or collected revenue from the Infringing
23    Works, music video, and other products embodying the Infringing Works. Paul and
24    Maverick are practical partners with respect to the Infringing Works.
25          35.    Defendants released the single “No Handlebars” on November 23,
26    2017 on YouTube and other social media outlets including Instagram. The
27    Infringing Composition was written by Logan Paul, and upon information and
28
                                                8
                         COMPLAINT FOR COPYRIGHT INFRINGMENT
     Case 2:19-cv-04267-CBM-MRW Document 1 Filed 05/16/19 Page 9 of 21 Page ID #:9




 1    belief, the Infringing Sound Recording was recorded, in whole or in part, in Los
 2    Angeles, California.
 3          36.   Logan Paul is an American internet personality who gained fame
 4    through videos shared on the former Internet video service Vine. Logan Paul
 5    eventually moved towards YouTube and now has over 18 million followers. Logan
 6    Paul has also gained a wide success on Instagram with over 15 million followers
 7    and Facebook with over 49,000 followers.
 8          37.   Maverick is a corporation that, upon information and belief, manages
 9    the entertainment and social media of Logan Paul. Maverick appears as a credited
10    producer of the Infringing Works.
11          38.   “Logan Paul Vlogs” and “TheOfficialLoganPaul” are the YouTube
12    accounts used by Logan Paul to upload short films. “Logan Paul Vlogs” has over
13    18 million followers, and the “TheOfficialLoganPaul” has over 5 million followers.
14          39.   According to Forbes, Logan Paul was listed as a Top Influencer in
15    2017 and has appeared for commercials for brands ranging from Hanes to HBO. It
16    is estimated that in 2017, Logan Paul made $150,000 per Facebook post and
17    $80,000 for sponsored content on Instagram.
18          40.   On October 25, 2017, Logan Paul released a YouTube video called
19    “MY NEXT MUSIC VIDEO… (sexy)” entailing the details of the production of
20    the Infringing Works. The behind-the-scenes video featured the set of the music
21    video behind the Infringing Works and documented the moment he approached the
22    models in the music video about the idea of a “human bicycle.” Logan Paul stated
23    “‘No Handlebars’ is about bikes right, and there’s a lot of hot females here. I had
24    this idea where I would ride them […] like a bicycle.”
25          41.   On November 23, 2017, Logan Paul released the Infringing Works on
26    YouTube where it received more than 26 million views in a month.
27

28
                                              9
                         COMPLAINT FOR COPYRIGHT INFRINGMENT
 Case 2:19-cv-04267-CBM-MRW Document 1 Filed 05/16/19 Page 10 of 21 Page ID #:10




 1         42.     The Infringing Works were heavily criticized for their blatant
 2   copyright infringement of the Original Work. The Infringing Works were also
 3   critiqued for their perceived sexual objectification of women, including a scene in
 4   the music video where Logan Paul rides several women like a bicycle.
 5       Discovery of The Infringing Works and Access to The Original Work
 6         43.     The Original Work was a massive success in the United States. Thus,
 7   Plaintiffs and the Original Work were well known to Logan Paul.
 8         44.     The Original Work was hugely successful and was certified platinum
 9   on July 31, 2009 by the RIAA for selling over 1,000,000 copies.
10         45.     The Original Work peaked to No. 3 on the Billboard Modern Rock
11   Tracks on May 17, 2008 and was on the chart for 20 weeks. “Handlebars” peaked
12   at No. 20 on the Billboard Hot Digital Songs on August 23, 2008 and remained on
13   the chart for 24 weeks. The Original Work peaked at No. 30 on the Billboard
14   Mainstream Top 40 on August 23, 2008 and remained on the chart for seven weeks.
15   “Handlebars” peaked at No. 37 on the Billboard Hot 100 on August 9, 2008 and
16   remained on the chart for 20 weeks. “Handlebars” peaked at No. 63 on the
17   Billboard Canadian Hot 100 on August 9, 2008 and remained on the chart for nine
18   weeks.
19         46.     The Original Work has over 48 million views on YouTube, has over
20   45 million total plays on Spotify, and has had over 16 million total plays on the
21   band’s Myspace.com page.
22         47.     On November 23, 2017, Plaintiff Laurie, first saw the video, shortly
23   after returning to the United States from a tour in Japan. It was apparent that the
24   “No Handlebars” released by Logan Paul used the Original Work without
25   permission.
26         48.     Plaintiff Laurie, as well as other above-named Plaintiffs, created a
27   response video titled “Handle Your Bars” (“Response Video”). The Response
28
                                             10
                         COMPLAINT FOR COPYRIGHT INFRINGMENT
 Case 2:19-cv-04267-CBM-MRW Document 1 Filed 05/16/19 Page 11 of 21 Page ID #:11




 1   Video was used to direct a message to Logan Paul regarding the infringement of
 2   the Original Work and contained the following lyrics:
 3                       Now, why you gotta do it like that?
 4                       Took a nice track and abused it like that
 5                       With your stupid … rap
 6                       Follow my music, my path but crashed into an ice patch
 7         49.    In an interview with The Daily Mail, Brackett commented that “Our
 8   beefs are never with other artists. They’re with systems of oppression and all these
 9   things, and unfortunately at this point in time Logan Paul chose to embody a system
10   of oppression.”
11         50.    Laurie commented during the interview with The Daily Mail that “He
12   is very young. I look at him as like, wow, that’s cool that some kid started doing
13   Vine videos and then was able to accomplish all this. The song ‘Handlebars’ is
14   about that journey from: You’re a child, you accomplish something and everyone
15   applauds you, you get older, you have crossroads where you have to make a decision
16   on how you apply those skills. That’s literally what that song is about. Literally he
17   took the wrong path in the video.”
18         51.    Logan Paul nonetheless denied knowing about Flobots or the Original
19   Work. When Logan Paul was approached by TMZ for an article and asked about
20   the Response Video created by Flobots, Logan Paul stated “I’m not really sure who
21   that is” in regards to Flobots. When asked about Logan’s Paul view on Flobots’
22   statement about the Infringing Works, Logan Paul stated “Never meant to come off
23   a misogynistic, it’s just a fun like …. like rappers talk like that all the time…. That’s
24   what artist do…it was never meant to be misogynistic… it’s just a fun song
25   ….literally think about it…I can ride your girl with no handlebars …bro I don’t
26   even know what that means…like that doesn’t make any sense, it literally has no
27   meaning.”
28
                                                11
                         COMPLAINT FOR COPYRIGHT INFRINGMENT
 Case 2:19-cv-04267-CBM-MRW Document 1 Filed 05/16/19 Page 12 of 21 Page ID #:12




 1         52.    Flobots’ Twitter was filled with comments from fans noting the blatant
 2   infringement by Logan Paul. Included in these comments were comments such as
 3   “So tired of this guy and his brother getting away with everything they do. He
 4   literally took your song and put his name on the title…for the love of god, don’t
 5   give him a pass.”
 6         53.    Logan Paul made no further responses regarding the infringement and
 7   deleted the Infringing Works from YouTube. However, the Infringing Works are
 8   still available on YouTube through other channels.
 9         54.    On information and belief, Defendants made well over $1 million
10   attributable to the Infringing Works.
11    Substantial Similarity Between the Original Work and the Infringing Works
12         55.    As evidenced by a comparison of the musical elements of both
13   “Handlebars” and the Infringing Works, the works are substantially similar. Each
14   example below shows that Defendants copied qualitatively and quantitively
15   important portions of “Handlebars” and used those portions in qualitatively and
16   quantitatively important portions of the Infringing Works. Due to the lengthy and
17   distinctive parallel material between the two works, combined with other specific
18   compositional features, it is unlikely that the Infringing Works were created
19   independently of “Handlebars.”
20         56.    Both works share the word “handlebars” in their titles and lyrics and
21   the musical content associated with the shared lyrics is significantly similar between
22   the two works at issue. The lyrics are nearly identical for four successive bars,
23   beginning with the identical phrase “I can ride,” followed by the differing lyrics
24   “my bike/your girl,” then the identical lyrics “with no handlebars,” and finally, two
25   successive repeats of “no handlebars,” in both works.
26         57.    Both works share lengthy hooks that are embedded in both works’
27   chorus sections, which overall share their most distinctive compositional elements
28
                                              12
                         COMPLAINT FOR COPYRIGHT INFRINGMENT
 Case 2:19-cv-04267-CBM-MRW Document 1 Filed 05/16/19 Page 13 of 21 Page ID #:13




 1   and occupy a large proportion of both works. The hooks found in both works’
 2   choruses are each a four-bar passage containing a long series of nearly identical
 3   lyrics and rhythms, and highly similar melodic contours in comparison to one
 4   another.
 5          58.      The following musical transcriptions evidence these significant
 6   similarities:
 7          Comparison of the Hooks in “Handlebars” and “No Handlebars”
 8
 9

10

11

12

13

14

15

16          59.      All rhythms and metric positions are fully identical for four
17   consecutive bars.
18          60.      Both works contain a distinctive pattern here, beginning with pairs of
19   fast-fast-fast-fast-slow rhythms, followed by pairs of slow-fast-fast-slow rhythms.
20          61.      The following table evidences these significant similarities:
21         Comparison of Rhythmic Values and Metric Positions of the Hooks
22                            “Handlebars”                   “No Handlebars”
23          Bar 1 4 eighth notes, 1 quarter note, 4 eighth notes, 1 quarter note,
24                     2 eighth notes                   2 eighth notes
25          Bar 2 2 eighth notes, 1 quarter note, 2 eighth notes, 1 quarter note,
26                     1 quarter rest, 1 quarter note   1 quarter rest, 1 quarter note
27

28
                                                 13
                           COMPLAINT FOR COPYRIGHT INFRINGMENT
 Case 2:19-cv-04267-CBM-MRW Document 1 Filed 05/16/19 Page 14 of 21 Page ID #:14




 1          Bar 3 2 eighth notes, 1 quarter note, 2 eighth notes, 1 quarter note,
 2                  1 quarter rest, 1 quarter note     1 quarter rest, 1 quarter note
 3          Bar 4 2 eighth notes, 1 quarter note       2 eighth notes, 1 quarter note
 4         62.    The melodic contours, meaning the overall shape of the melodies as
 5   they rise, fall, or remain static in pitch, are very similar between the two works.
 6   Further, in comparing the scale degrees associated with the respective shared lyrics
 7   and rhythms, they are similar intervallically between the two works. This results in
 8   the melodies sound similar to the lay listener.
 9         63.    Both works contain the similarities in contour, combined with identical
10   rhythms and metric placements. Additionally, in both works, the shared lyric “no”
11   appears on the highest pitch of the passages, and the shared syllable “-bars” on the
12   lowest pitch of the passage.
13         64.    The following table evidences these significant similarities; arrows
14   indicate static (repeated), ascending, or descending pitch patterns:
15

16

17

18

19

20         65.    The phrase structures are distinctive and shared between the two works.
21   Additionally, the scale degrees in the four-bar passage contain important similarities,
22   sung to the lyrics “no handlebars, no handlebars, no handlebars” in both works.
23   Identical scale degrees are in bold type and underlined in the transcription below:
24                1)     “Flobots”: 4-3-2-1, 4-3-2-1, 4-3-2-1
25                2)     “Logan Paul”: 5-4-3-1, 5-4-3-1, 5-4-3-1.
26

27

28
                                              14
                        COMPLAINT FOR COPYRIGHT INFRINGMENT
 Case 2:19-cv-04267-CBM-MRW Document 1 Filed 05/16/19 Page 15 of 21 Page ID #:15




 1         66.    The hook is repeated in both works, in both the primary vocal melodies
 2   as well as in either instrumental or secondary vocal melodies, in both works. In each
 3   8-bar chorus sections, seven of the eight consecutive bars are parallel between the
 4   two works.
 5         67.    The following musical transcription evidence the vocal melodies in the
 6   Flobots’ “Handlebars” and Logan Paul’s “No Handlebars:”
 7                        Comparison of Primary Vocal Melodies
 8
 9

10

11

12

13

14

15

16

17

18         68.    In both works, a plucked string melody introduces the work,
19   prominently featured alone (there is also spoken narrative in the Infringing Works).
20   This is the primary instrumental theme, and a distinctive identifying feature, in both
21   works. Additionally, this similarity occurs simultaneously with the hooks in both
22   works.
23         69.    The use of a solo viola, as found here in “Handlebars,” is highly
24   unusual in this genre. The specific choice of articulation and sonority resulting from
25   the technique of plucking the instrument (rather than using the bow) is distinctive
26   and represents a specific creative choice. In this respect, the Infringing Works share
27   all of these same distinctive creative choices, as well as compositional content.
28
                                              15
                        COMPLAINT FOR COPYRIGHT INFRINGMENT
 Case 2:19-cv-04267-CBM-MRW Document 1 Filed 05/16/19 Page 16 of 21 Page ID #:16




 1   Further, these similar string themes take on even greater melodic significance
 2   during a significant portion of both works, where the vocal material is rapped rather
 3   than sung.
 4         70.    A comparison of these string melodies reveals that all of the scale
 5   degrees found in Bar 1 of “Handlebars” are also found in Bars 1-2 of the Infringing
 6   Composition. Both works use scale degree 1 as the lowest pitch, and the scale
 7   degree 5 as the highest pitch, creating the same pitch range of a fifth interval.
 8   Rhythmically, in both works, scale degree 1 occurs on Beat 1, and scale degree 5
 9   occurs on Beat 3, both of which are “strong” beats.
10         71.    The following musical transcriptions evidence these similarities, scale
11   degree numbers are indicated above the notes, solid arrows indicate identical scale
12   degrees, and circles below the notice indicate the tonic chord scale degrees:
13                      Musical Example: Flobots- “Handlebars”
14

15

16

17

18                  Musical Example: Logan Paul-“No Handlebars”
19

20

21

22

23          72. The Original Work contains a prominent trumpet part, first with a short
24   entrance at 1:04-1:08 minutes, and later as a full solo part (with accompaniment) in
25   the instrumental interlude, starting at 1:46 minutes. This feature is unusual in the
26   genre and very distinctive here. The Infringing Works also contain a trumpet part,
27

28
                                              16
                        COMPLAINT FOR COPYRIGHT INFRINGMENT
 Case 2:19-cv-04267-CBM-MRW Document 1 Filed 05/16/19 Page 17 of 21 Page ID #:17




 1   using two fast repeats of a single pitch, occurring twice at 1:51 and 2:33 minutes.
 2   Its appearance is a musical deviation and incongruous within the Infringing Works.
 3         73.      Finally, both works share significant defining elements including their
 4   primary vocal material in their chorus sections, including the hooks of both works,
 5   and material found in the primary accompanying instrumental melody of both
 6   works. The substantial and lengthy similarities between the two works are
 7   undeniable.
 8                               FIRST CAUSE OF ACTION
 9            (Direct, Contributory and Vicarious Copyright Infringement)
10                                  (Against All Defendants)
11         74.      Plaintiffs repeat and incorporate by reference the allegations contained
12   in Paragraphs 1 through 77, as though fully set forth herein.
13         75.      Plaintiffs are the owners of the United States copyright in the musical
14   composition “Handlebars,” Registration Number PA0002164301.
15         76.      Defendants have directly, vicariously, and/or contributorily infringed
16   and/or induced infringement of Plaintiffs’ copyright in violation of 17 U.S.C. § 501.
17         77.      Defendants had access to “Handlebars” as discussed above.
18         78.      Defendants’ acts were performed without Plaintiffs’ permission,
19   license, or consent. Defendants’ unauthorized reproduction, distribution, public
20   performance, display, and creation of the derivative work, “No Handlebars,”
21   infringes Plaintiffs’ exclusive rights in violation of the Copyright Act, 17 U.S.C. §
22   101 et. seq.
23         79.      Defendants’ infringement has been and continues to be willful,
24   intentional, purposeful, and with complete disregard to Plaintiffs’ rights.
25         80.      As a direct and proximate cause of Defendants’ infringement,
26   Plaintiffs have been irreparably harmed.
27

28
                                                17
                          COMPLAINT FOR COPYRIGHT INFRINGMENT
 Case 2:19-cv-04267-CBM-MRW Document 1 Filed 05/16/19 Page 18 of 21 Page ID #:18




 1         81.    “No Handlebars” copies prominent, qualitatively and quantitively
 2   important, original parts of “Handlebars” and includes them in quantitatively and
 3   qualitatively important portions of the Infringing Works. This copying satisfies both
 4   the intrinsic and extrinsic tests to establish copyright infringement. The copied
 5   portions in the works show that the two works are substantially similar.
 6         82.    From the date of creation of “No Handlebars,” all Defendants have
 7   infringed Plaintiffs’ copyright interest in “Handlebars” including:
 8         (a)    by substantially copying and publicly performing “No Handlebars,” or
 9   authorizing the copying and public performance, including publicly performing at
10   radio, live concerts, personal appearances, and on video, television, and otherwise;
11         (b)    by authorizing the reproduction, distribution, and sale of the Infringing
12   Works through records, digital downloads, the execution of licenses, and/or actually
13   selling, manufacturing through the execution of licenses, and/or actually selling,
14   manufacturing, and/or distributing “No Handlebars” through various sources;
15         (c)    by substantially copying the related marketing and promotion of the
16   sale of the records, videos, tickets to concerts and other performance, and other
17   merchandise; and
18         (d)    by participating in and furthering the aforementioned infringing acts,
19   and/or sharing in the proceeds therefrom, all through substantial use of “Handlebars”
20   in and as part of “No Handlebars,” packaged in a variety of configurations and
21   digital downloads, mixes, and versions, and performed in a variety of ways
22   including radio, concerts, personal appearances, video, television, and/or otherwise.
23         83.    Plaintiffs have received no copyright ownership interests in, and for
24   any of the exploitations of, “No Handlebars” or any of the works associated with
25   “No Handlebars.”
26         84.    Defendants have and continue to reproduce, distribute, and
27   manufacture large numbers of “No Handlebars” which violates Plaintiffs’ copyright
28
                                              18
                        COMPLAINT FOR COPYRIGHT INFRINGMENT
 Case 2:19-cv-04267-CBM-MRW Document 1 Filed 05/16/19 Page 19 of 21 Page ID #:19




 1   that is at issue in this lawsuit. Defendants have not only marketed and exploited the
 2   works that are at issue but have granted or caused to be granted to various parties,
 3   licenses to reproduce, sample, and/or distribute the work that is in violation of
 4   Plaintiffs’ copyright.
 5         85.    Defendants had the right and ability to control other infringers and
 6   have derived a direct financial benefit from that infringement such that Defendants
 7   should be found to be vicariously liable.
 8         86.    Defendants, with knowledge of the infringement, materially
 9   contributed to the direct infringement alleged herein such that they may be found
10   contributorily liable.
11         87.    The infringement is continuing as the single “No Handlebars”
12   continues to be licensed for sale, downloads, ringtones, mastertones, and other
13   exploitations by Defendants, and/or their agents.
14         88.    As a direct and proximate result of Defendants’ infringement, pursuant
15   to 17 U.S.C. § 504 (a)(1) and (b), Plaintiffs are entitled to actual damages in addition
16   to Defendants’ profits that are attributable to the copyrighted material. Plaintiffs are
17   also entitled to Defendants’ profits relating to foreign sales of copies of “No
18   Handlebars” that were manufactured, distributed, or otherwise infringed
19   domestically. Further, Plaintiffs are entitled to a running royalty on all future
20   exploitations of “No Handlebars”.
21         89.    In the alternative, pursuant to 17 U.S.C. § 504(c), Plaintiffs are entitled
22   to the maximum amount of statutory damages for each act of copyright
23   infringement.
24         90.    As a direct and proximate result of Defendants’ infringement,
25   Plaintiffs have incurred attorneys’ fees and cost which are recoverable pursuant to
26   17 U.S.C. § 505.
27

28
                                               19
                         COMPLAINT FOR COPYRIGHT INFRINGMENT
 Case 2:19-cv-04267-CBM-MRW Document 1 Filed 05/16/19 Page 20 of 21 Page ID #:20




 1         91.    Defendants’ conduct has caused, is continuing to cause, and will
 2   further cause great damage to Plaintiffs, which damages cannot be accurately
 3   measured in monetary terms, and therefore, unless enjoined by the Court, Plaintiffs
 4   will suffer irreparable injury, for which Plaintiffs are without adequate remedy at
 5   law. Accordingly, Plaintiffs are entitled to a permanent injunction pursuant to 17
 6   U.S.C. § 502 prohibiting further infringement, reproduction, distribution, sale,
 7   public performance, other use, or exploitation of Plaintiffs’ copyright.
 8         92.    As co-infringers and practical partners, Defendants are jointly and
 9   severally liable for all amounts owed.
10                                 PRAYER FOR RELIEF
11         WHEREFORE, Plaintiffs pray for judgment and relief, as follows:
12         1.     For judgment in favor of Plaintiffs and against Defendants;
13         2.     For a declaration that Defendants have willfully infringed Plaintiffs’
14   copyrighted work in violation of the Copyright Act;
15         3.     For a declaration that Defendants are directly, vicariously, and/or
16   contributorily liable for copyright infringement, as applicable;
17         4.     For actual damages and profits for copyright infringement pursuant to
18   17 U.S.C. § 504 (a)(1) and (b), including a finding that Defendants are jointly and
19   severally liable for each other’s profits as practical partners;
20         5.     For an accounting of all profits, income, receipts, or other benefits
21   derived by Defendants from the reproduction, copying, display, promotion,
22   distribution, or sale of products and service or other media, either now known or
23   hereafter devised, that improperly or unlawfully infringe Plaintiffs’ copyright
24   pursuant to 17 U.S.C. § 504(a)(1) and (b);
25         6.     For statutory damages, upon election prior to final judgment and in
26   lieu of actual damages and profits for copyright infringement pursuant to 17 U.S.C.
27   § 504(c);
28
                                               20
                         COMPLAINT FOR COPYRIGHT INFRINGMENT
 Case 2:19-cv-04267-CBM-MRW Document 1 Filed 05/16/19 Page 21 of 21 Page ID #:21




 1         7.     For cost of suit herein, including an award of attorneys’ fees pursuant
 2   to 17 U.S.C. § 505;
 3         8.     For pre-judgment and post-judgment interest;
 4         9.     For the entry of an injunction requiring Defendants, their officers,
 5   agents, servants, employees, representatives, successors, licensees, partners,
 6   attorneys and assigns, and all persons acting in concert or participation with each
 7   or any one of them to be permanently enjoined from directly or indirectly infringing,
 8   reproducing, displaying, promoting, advertising, distributing, or selling any work
 9   that infringes, contributorily infringes, or vicariously infringes Plaintiffs’ rights in
10   the work protected by the Copyright Act, or in the alternative, for a running royalty
11   in the amount to be determined following entry of judgment;
12         10.    For such other and further relief as the Court may deem just and proper.
13                             DEMAND FOR JURY TRIAL
14         Pursuant to Federal Rule of Civil Procedure 38(b), and otherwise, Plaintiffs
15   respectfully demand a jury trial on all issues raised in this complaint.
16

17   Dated: May 16, 2019                            Respectfully submitted,
18
                                                    By:
19

20                                                  /s/ Richard S. Busch
                                                    Richard S. Busch (SBN 319881)
21                                                  E-mail: rbusch@kingballow.com
22                                                  KING & BALLOW
                                                    1999 Avenue of the Stars, Suite 1100
23                                                  Century City, CA 90067
24                                                  Telephone: (424) 253-1255
                                                    Facsimile: (888) 688-0482
25                                                  Attorney for Plaintiffs
26

27

28
                                               21
                         COMPLAINT FOR COPYRIGHT INFRINGMENT
